Citation Nr: 0336470	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Herman, Counsel

INTRODUCTION

The veteran had active service from July 1966 to July 1969.

This appeal before the Board of Veterans' Appeals (Board) is 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Los Angeles, 
California.  The case was REMANDED by the Board in March 2003 
to afford the veteran the opportunity to present testimony 
before a veterans law judge.  In May 2003, a hearing was held 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part."

FINDINGS OF FACT

1.  In an unappealed rating action dated in September 1999, 
the RO denied service connection for PTSD.

2.  The evidence received since the September 1999 RO 
decision includes evidence which is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered to fairly decide the 
merits of the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires a diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with the 
circumstances, conditions, or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 
9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  If however, the VA determines that the veteran 
did not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002) 
(Note: the prior definition of new and material evidence is 
for application in this case due to the date of the claim).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO reopened the veteran's claim for service 
connection for PTSD and considered the claim on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(Fed. Cir. May 6, 1996).  In this regard, using the 
guidelines noted above, the Board finds that new and material 
evidence has been presented.  Hence, the claim concerning 
service connection for PTSD may be reopened.

Service connection for PTSD was denied by the RO in a 
September 1999 rating action.  The specified basis for the 
RO's denial was that the evidence of record failed to 
demonstrate that the veteran had been diagnosed as having 
PTSD.  In this regard, the RO noted that service connection 
for PTSD required a confirmed diagnosis of the disorder.

The evidence considered at the time of the September 1999 
rating decision consisted of service medical records, service 
personnel records, and records from the Social Security 
Administration (SSA), which included post-service non-VA 
medical records and examination reports.  None of the 
aforementioned records contained any findings relative to 
complaints, treatment, or diagnosis of PTSD.  Rather, most of 
the post-service medical records pertained to treatment of 
disabilities of the heart and back.  In fact, the veteran 
specifically denied having any psychiatric problems when he 
underwent a psychiatric examination in August 1995 to 
determine his eligibility for SSA benefits.  The report of 
that examination indicated that the veteran denied a history 
of depression or anxiety.  The veteran stated that all his 
problems were related to his heart and back.  Following a 
mental status examination and review of his medical history, 
the veteran was diagnosed as having alcohol abuse, 13 years 
in remission. 

In June 1999, the RO requested that the Loma Linda VA Medical 
Center (VAMC) furnish copies of all the veteran's hospital 
records for mental hygiene since 1997.  In August 1999, the 
Loma Linda VAMC responded and indicated that they did not 
have any records pertaining to the veteran.

The evidence received by VA after the September 1999 rating 
decision includes outpatient treatment records from the Loma 
Linda VAMC, personal statements, and testimony rendered by 
the veteran during his May 2003 personal hearing.  
Significantly, the records from the Loma Linda VAMC show that 
the veteran has been diagnosed as having PTSD, that his PTSD 
has been attributed to stressful events that occurred during 
his active service, and that he has been receiving routine 
treatment for his PTSD.  The veteran has also presented 
evidence of in-service stressors, which if verified, would 
support his claim for service connection for PTSD.

The evidence referenced above shows that the veteran has been 
diagnosed as having PTSD.  There is also some evidence 
suggesting that this PTSD is causally related to stressor 
events that occurred during the veteran's active service.  
This evidence is not cumulative or redundant of the evidence 
previously of record, since it documents that the veteran has 
been diagnosed as having PTSD.  This evidence is also so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, there is some 
evidence that the veteran's current psychiatric disability 
(PTSD) may be related to the veteran's active military 
service.  The aforementioned treatment records from the Loma 
Linda VAMC are therefore new and material, and the claim for 
service connection for PTSD is reopened.




ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for service 
connection for PTSD is granted.


REMAND

The veteran argues that his PTSD is the result of in-service 
stressors.  In this regard, he testified that he witnessed a 
fellow service member commit suicide with a handgun.  He says 
he was only a few feet away when this event took place.  He 
indicates that the service member was attached to his 
company.  The veteran also recalls going out on an assignment 
to repair a bridge and coming upon bodies and body parts 
lined up on the side of the road.  He states that a skirmish 
had occurred the night before, and that bodies had been piled 
up for the purpose of counting the number of confirmed kills.  

Further, on review of the record, the Board notes that the 
veteran reported that he was assigned to a unit that was 
actively involved in Operations Cedar Falls and Junction 
City.  He also gave a history of coming under sniper fire 
while engaged in bridge building and repairing tasks.  In 
each instance, the veteran was only able to provide a general 
description of the event.  

The Board notes that the RO has taken steps to verify the 
veteran's purported stressors.  Most recently, a letter was 
mailed to the veteran in June 2002 that asked him to provide 
a detailed statement of his stressors.  With respect to each 
stressor, the RO indicated that the veteran should furnish a 
description of the event, along with the date and place of 
where the event took place.  The veteran was advised that the 
absence of this information would prevent VA from verifying 
his stressors.  

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA has a 
duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

Although the RO has done an admirable job in developing the 
veteran's claim on appeal, the Board finds additional 
development is necessary.  The veteran indicated that he 
participated in Operations Cedar Falls and Junction City.  
According to the United States Department of Defense, 
Operation Cedar Falls took place between January 8 and 26, 
1967 and Operation Junction City lasted from February 22, 
1967 to May 14, 1967.  The 1st Engineering Battalion of the 
1st Infantry Division is noted have been involved in these 
operations.  The veteran's service personnel records appear 
to show that he was attached to HHC 1st Engineering Battalion 
of the 1st Infantry Division from January to September 1967.  
A search should be performed to determine whether the 
veteran's particular unit participated in the aforementioned 
operations and, if so, the events that transpired.  The 
veteran should also be afforded another opportunity to submit 
a detailed recounting of his other purported stressors.

Finally, the Board notes that a significant change in the law 
occurred November 9, 2000, when the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
VA's obligations with respect to the duty to assist, and 
imposed on VA certain notification requirements.  First, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant what evidence, if 
any, needed to be obtained by the claimant and what evidence, 
if any, would be retrieved by VA).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  



The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2)(ii) 
(which allowed the Board to provide the notice required by 
38 U.S.C. § 5103(a) and § 3.159(b)(1) and provided the 
appellant not less than 30 days to respond to the notice), 
because it is contrary to 38 U.S.C. § 5103(b), which provides 
the claimant one year to submit evidence.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F3d 1339 
(Fed. Cir. 2003) (DAV).   
 
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003) (PVA), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in DAV.  
The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to provide 
legally sufficient notice that conforms with PVA and/or any 
other applicable, controlling law.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  The veteran should be provided 
another opportunity to provide details 
about his alleged stressors.  He should 
be advised that, if possible, he should 
provide the names of individuals who were 
also present (or killed) during the 
incidents.  He should also be asked to 
provide the dates of the events.  The 
veteran should be asked what duties he 
performed, as well as any specific 
traumatic experiences, during Operations 
Cedar Falls and Junction City.  He should 
be informed that he can submit statements 
from fellow service members or others who 
witnessed or knew of the incidents, or 
who can confirm the veteran's proximity 
to the incidents.

3.  Next, the RO should make a request to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for 
stressor verification.  A copy of the 
veteran's service personnel records and 
copies of any stressor statements 
submitted by the veteran should be 
provided.  The USASCRUR should be asked 
to provide information on Operations 
Cedar Falls and Junction City.  In 
particular, the USASCRUR should indicate 
whether the veteran was assigned to a 
unit that participated in these 
operations and, if so, the veteran's 
activities at that time.  If, and only 
if, the veteran provides information that 
is sufficiently specific, the RO should 
also ask the USASCRUR to verify the 
veteran's other stressors.  If the 
USASCRUR is not contacted, the reason for 
this should be noted in the claims 
folder.

4.  Once the above development is 
completed, and if and only if the 
development verifies a stressor or 
stressors, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.  


b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.    

c.  Conduct all special studies or 
tests including appropriate 
psychological testing and evaluation 
deemed necessary by the examiner. 

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders-IV (DSM-IV).  Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor.  

e.  Provide a report that includes 
complete rationale for all 
conclusions reached. 

5.  Upon receipt, the RO should review 
the examination report to ensure their 
adequacy.  If the examination report is 
inadequate for any reason, or if all 
questions are not answered specifically 
and completely, return them to the 
examining physician for revision.

6.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the February 2002 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to, 38 C.F.R. 
§ 3.304, which was amended on March 7, 
2002, and the VCAA.  Allow an appropriate 
period of time for response.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



